Appellant complains in his motion for rehearing at our failure to pass on the objection raised to the court's charge on recent possession of stolen property and cites the case of Cagle v. State, 106 S.W. 356, as supporting his contention. We have carefully examined appellant's motion and cases cited by him and are of the opinion that the charge as given was correct. We think a careful examination of the charge in the Cagle case, supra, will disclose that it was materially different from the charge given in the instant case. The charge in the instant case is in accord with the form laid down by Judge Henderson in the case of Wheeler v. State, 34 Tex. Crim. 350.
Neither can we sustain appellant's contention that the court was in error in giving any charge on recent possession. We think the evidence clearly raised this issue and the court was correct in submitting it.
Believing that the case has been correctly disposed of, appellant's motion for rehearing is in all things overruled.
Overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
        APPLICATION TO FILE SECOND MOTION FOR REHEARING.